    Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 1 of 24




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLUMBIA



IN RE: JUROR QUESTIONNAIRES IN
UNITED STATES V. STONE

  MICHAEL CERNOVICH,

                    Petitioner,
        v.

  UNITED STATES OF AMERICA, ROGER
  JASON STONE, JR.,                       Case No. 20-mc-00016-ABJ

                    Respondents.


  BRIEF OF THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS
    AND 21 MEDIA ORGANIZATIONS AS AMICI CURIAE IN SUPPORT OF
           MOTION FOR ACCESS TO JURY QUESTIONNAIRES
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 2 of 24



                       CORPORATE DISCLOSURE STATEMENTS

       Pursuant to Local Civil Rule 7(o)(5) and Federal Rule of Appellate Procedure

29(a)(4)(A), the Reporters Committee for Freedom of the Press certifies that it is an

unincorporated association of reporters and editors with no parent corporation and no stock.

       The Associated Press is a global news agency organized as a mutual news cooperative

under the New York Not-For-Profit Corporation law. It is not publicly traded.

       BuzzFeed Inc. is a privately-owned company, and National Broadcasting Company

(NBC) owns ten percent or more of its stock.

       Courthouse News Service is a privately held corporation with no parent corporation, and

no publicly held corporation holds more than ten percent of its stock.

       The E.W. Scripps Company is a publicly traded company with no parent company. No

individual stockholder owns more than ten percent of its stock.

       Fox Television Stations, LLC (FTS) is an indirect subsidiary of Fox Corporation, a

publicly held company. No other publicly held company owns ten percent or more of the stock

of Fox Corporation.

       Gannett Co., Inc. is a publicly traded company and has no affiliates or subsidiaries that

are publicly owned. BlackRock, Inc. and the Vanguard Group, Inc. each own ten percent or

more of the stock of Gannett Co., Inc.

       The International Documentary Association is a not-for-profit organization with no

parent corporation and no stock.

       The Investigative Reporting Workshop is a privately funded, nonprofit news organization

based at the American University School of Communication in Washington. It issues no stock.

       The Media Institute is a 501(c)(3) non-stock corporation with no parent corporation.
         Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 3 of 24



         MediaNews Group Inc. is a privately held company. No publicly held company owns ten

percent or more of its equity interests.

         MPA - The Association of Magazine Media has no parent companies, and no publicly

held company owns more than ten percent of its stock.

         National Press Photographers Association is a 501(c)(6) nonprofit organization with no

parent company. It issues no stock and does not own any of the parties’ or amici’s stock.

         The New York Times Company is a publicly traded company and has no affiliates or

subsidiaries that are publicly owned. No publicly held company owns ten percent or more of its

stock.

         The News Leaders Association has no parent corporation and does not issue any stock.

         POLITICO LLC’s parent corporation is Capitol News Company. No publicly held

corporation owns ten percent or more of POLITICO LLC's stock.

         Radio Television Digital News Association is a nonprofit organization that has no parent

company and issues no stock.

         Reveal from The Center for Investigative Reporting is a California non-profit public

benefit corporation that is tax-exempt under section 501(c)(3) of the Internal Revenue Code. It

has no statutory members and no stock.

         The Society of Environmental Journalists is a 501(c)(3) non-profit educational

organization. It has no parent corporation and issues no stock.

         Society of Professional Journalists is a non-stock corporation with no parent company.

         The Tully Center for Free Speech is a subsidiary of Syracuse University.
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 4 of 24



       WP Company LLC d/b/a The Washington Post is a wholly owned subsidiary of Nash

Holdings LLC, a holding company owned by Jeffrey P. Bezos. WP Company LLC and Nash

Holdings LLC are both privately held companies with no securities in the hands of the public.
           Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 5 of 24




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... II

INTEREST OF AMICI CURIAE ................................................................................................... 1

INTRODUCTION .......................................................................................................................... 2

ARGUMENT .................................................................................................................................. 3

I.        Members of the press, like amici, contribute to public understanding of the criminal
          justice system and promote the administration of justice by reporting on jury selection. .. 3
II.       The First Amendment ensures a presumptive right of access to voir dire that includes
          access to jury questionnaires. .............................................................................................. 5
III.      This presumptive right of access includes the right to know which questionnaires
          correspond to those jurors selected for service. .................................................................. 9
IV.       The public’s right of access to voir dire applies to the jury questionnaires and
          corresponding jury identification numbers in this case. ................................................... 10

CONCLUSION ............................................................................................................................. 13




                                                                      i
           Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 6 of 24



                                                 TABLE OF AUTHORITIES

CASES
Batson v. Kentucky, 476 U.S. 79 (1986) (Marshall, J., concurring) ............................................... 3
*Cable News Network, Inc. v. United States, 824 F.2d 1046 (D.C. Cir. 1987) .................... 7, 8, 11
Copley Press, Inc. v. San Diego Superior Court, 228 Cal. App. 3d 77 (1991) .............................. 6
Forum Commc’ns Co. v. Paulson, 752 N.W.2d 177 (N.D. 2008) .................................................. 6
In re Globe Newspaper Co., 920 F.2d 88 (1st Cir. 1990) ................................................. 5, 6, 9, 11
In re Grand Jury Subpoena, Judith Miller, 493 F.3d 152 (D.C. Cir. 2007) ................................. 11
*In re Jury Questionnaires, 37 A.3d 879 (D.C. 2012) .......................................................... passim
*In re Wash. Post, Misc. No. 92-301, 1992 WL 233354 (D.D.C. July 23, 1992) ................. passim
Ohio ex rel. Beacon Journal Publ’g Co. v. Bond, 781 N.E.2d 180 (Ohio 2002) ....................... 6, 9
*Press-Enterprise Co. v. Superior Court, 464 U.S. 501 (1984) ............................................ passim
Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980) ....................................................... 5
Sheppard v. Maxwell, 384 U.S. 333 (1966) .................................................................................. 12
Stephens Media, LLC v. Eighth Judicial District Court, 221 P.3d 1240 (Nev. 2009)................ 6, 9
United States v. Blagojevich, 612 F.3d 558 (7th Cir. 2010) ................................................. 5, 9, 11
United States v. Bonds, No. C 07-00732 SI, 2011 WL 902207 (N.D. Cal. Mar. 14, 2011) ....... 6, 9
United States v. McDade, 929 F. Supp. 815 (E.D. Pa. 1996) ......................................................... 6
United States v. Warner, 498 F.3d 666 (7th Cir. 2007) (Kanne, J., dissenting) ............................. 4
United States v. Wecht, 537 F.3d 222 (3d Cir. 2008) ................................................................... 11
Wash. Post v. Robinson, 935 F.2d 282 (D.C. Cir. 1991) .............................................................. 11

STATUTES
Jury Selection and Service Act, 28 U.S.C. § 1861, et seq. ........................................................... 11

OTHER AUTHORITIES
Annie Sweeney & Jason Meisner, Juror in Cellini trial appears to have hidden two felony
  convictions, Tribune finds, Chicago Tribune (Nov. 11, 2011) ................................................... 4
Darren Samuelsohn & Josh Gerstein, Federal judge rebukes Trump over Roger Stone jury
  comments, POLITICO (Feb. 25, 2020) ..................................................................................... 12
Rob Wildeboer, Cellini juror lies not enough to overturn conviction, WBEZ.org
  (Jan. 24, 2012)............................................................................................................................. 4
Spencer Hsu & Matt Zapotosky, Trump calls Stone juror ‘totally biased’ while prosecutors,
  defense attorneys are debating new trial, Wash. Post (Feb. 25, 2020) .............................. 11, 12
Steve McGonigle & Ed Timms, Race Bias Pervades Jury Selection, Dallas Morning News,
  Mar. 9, 1986, 1986 WLNR 1683009 .......................................................................................... 3

RULES
Local Civil Rule 7 ........................................................................................................................... 1




                                                                       ii
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 7 of 24



                               INTEREST OF AMICI CURIAE

       Amici curiae are: the Reporters Committee for Freedom of the Press (“Reporters

Committee”), The Associated Press, BuzzFeed, Courthouse News Service, The E.W. Scripps

Company, Fox Television Stations, LLC, Gannett Co., Inc., International Documentary Assn.,

Investigative Reporting Workshop at American University, The Media Institute, MediaNews

Group Inc., MPA - The Association of Magazine Media, National Press Photographers

Association, The New York Times Company, The News Leaders Association, POLITICO LLC,

Radio Television Digital News Association, Reveal from The Center for Investigative Reporting,

Society of Environmental Journalists, Society of Professional Journalists, Tully Center for Free

Speech, and The Washington Post (collectively, “amici”).1 Amici respectfully submit this amici

brief pursuant to Local Civil Rule 7(o).

       Lead amicus the Reporters Committee is an unincorporated nonprofit association. The

Reporters Committee was founded by leading journalists and media lawyers in 1970, when the

nation’s news media faced an unprecedented wave of government subpoenas, forcing reporters

to name confidential sources. Today, its attorneys provide pro bono legal representation, amicus

curiae support, and other legal resources to protect First Amendment freedoms and the

newsgathering rights of journalists.2

       As news outlets and organizations devoted to defending First Amendment freedoms,

including the rights of journalists and media organizations to gather and report the news, amici

have a powerful interest in ensuring that the public and press are able to access court proceedings



1       No counsel for a party authored this brief in whole or in part, and no party or counsel for
a party made a monetary contribution intended to fund the preparation or submission of this
brief. No person other than amici curiae or its counsel made a monetary contribution to the
preparation or submission of this brief.
2       Descriptions of each of the other amici are included below in Appendix A.
                                                 1
        Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 8 of 24



and records and fulfill their oversight role as a check on the functioning of the criminal justice

system. Juries play a critical role in criminal trials, and the public has a strong interest in

understanding and monitoring the jury selection process. The news media rely on access to both

in-person voir dire and written jury questionnaires to inform the public about this process.

Accordingly, while any member of the public can seek access to these jury questionnaires, amici

are uniquely positioned to provide the Court with information and insight based on their

experience advocating on behalf of access for the news media and public.


                                         INTRODUCTION

        The issue before the Court is whether—after a jury has rendered its verdict and been

dismissed—the Court should make publicly available sealed jury questionnaires and do so in a

manner that enables the public to ascertain how, in particular, the jury’s foreperson responded.

        The U.S. Supreme Court has established that the press and public enjoy a presumptive

First Amendment right of access to voir dire. Press-Enterprise Co. v. Superior Court, 464 U.S.

501, 510–11 (1984) (“Press-Enterprise I”). Because courts frequently employ written jury

questionnaires as a substitute for oral questioning, every court that has confronted the issue has

ruled that the presumptive First Amendment right of access to voir dire extends to such

questionnaires. The right to know which questionnaires belong to those jurors ultimately

empaneled for trial is implied or assumed without discussion in much of the case law, and

logically follows from the fact that the information contained in the questionnaires would have

been discussed in open court, but for the use of a written document for efficiency purposes.

        The public has a particularly powerful interest in this high-profile case. That the jury

foreperson identified herself publicly, and the defendant and President then attacked her

impartiality and veracity during voir dire only strengthens—not weakens—the public’s already


                                                   2
        Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 9 of 24



significant interest in reviewing the jury questionnaires for itself. Simply put, public access to

the jury questionnaires will promote trust in the criminal justice system by allowing members of

the press and public to better understand how the jury in this case was selected. At the same

time, applying the Press-Enterprise I framework here, as the First Amendment requires, would

still enable the Court to protect juror safety and privacy, as appropriate.

       For these reasons, amici respectfully urge the Court to grant public access to the jury

questionnaires and to the jury identification number of the foreperson, which would presumably

allow her questionnaire to be identified.


                                            ARGUMENT

I.     Members of the press, like amici, contribute to public understanding of the criminal
       justice system and promote the administration of justice by reporting on jury
       selection.

       Media access to voir dire, including jury questionnaires, routinely helps to inform the

public about court proceedings and ensure the proper functioning of the criminal justice system.

For example, in 1986, reporters at the Dallas Morning News examined thousands of jury

selection records and concluded that prosecutors in Dallas County had used peremptory or

discretionary strikes to exclude almost 90 percent of eligible black panel members from jury

service. Steve McGonigle & Ed Timms, Race Bias Pervades Jury Selection, Dallas Morning

News, Mar. 9, 1986, at 1, 29, 1986 WLNR 1683009. The report also found that “the chance of a

qualified black [person] serving on a jury was 1-in-10, compared to a 1-in-2 chance for a

qualified white” person. Id. Justice Marshall cited this reporting in Batson v. Kentucky, the

seminal case that held, on equal protection grounds, that peremptory challenges could not be

used in a racially discriminatory manner. 476 U.S. 79, 104 & n.4 (1986) (Marshall, J.,

concurring) (citing McGonigle & Timms, supra).


                                                  3
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 10 of 24



       More recently, the Chicago Tribune discovered “major inconsistencies between answers

in a jury questionnaire and public records” in the criminal prosecution of former Illinois

governor George H. Ryan, Sr. United States v. Warner, 498 F.3d 666, 705 (7th Cir. 2007)

(Kanne, J., dissenting). Specifically, one juror had not disclosed two criminal convictions, and

another failed to disclose several criminal arrests, as well as the fact that she had given law

enforcement false information when she was booked. Id. at 676. Based on the Tribune report,

the district judge halted jury deliberations and requested that the U.S. Attorney’s Office conduct

a background check on all jurors. Id. at 705. Ultimately, two jurors “who provided untruthful

answers were excused from further service . . . .” Id. at 706. Without the Tribune’s reporting, a

verdict likely would have been rendered by jurors that were later found unfit for service. Access

to jury questionnaires enabled the court to avoid the need for a new trial.

       In 2011, the Tribune again uncovered omissions on jury questionnaires, this time related

to the prosecution of William Cellini, a co-defendant in the case against former Illinois governor

Rod Blagojevich. See Annie Sweeney & Jason Meisner, Juror in Cellini trial appears to have

hidden two felony convictions, Tribune finds, Chicago Tribune (Nov. 11, 2011),

https://www.chicagotribune.com/news/ct-xpm-2011-11-11-ct-met-cellini-jury-20111111-

story.html. One juror failed to disclose two felony convictions on her questionnaire. Id. The

district court later ruled that the omissions were “understandable, honest and inadvertent errors,”

and that the juror had not been biased against the defendant. See Rob Wildeboer, Cellini juror

lies not enough to overturn conviction, WBEZ.org (Jan. 24, 2012), http://perma.cc/RQC5-

WXYY. Although the juror was not excused, and the verdict not overturned, the Tribune’s

reporting helped the court to function properly by providing relevant information that enabled

the district judge to make an appropriate ruling on the issue in a timely manner.



                                                  4
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 11 of 24



       These are just a handful of the many examples of media reporting that reaffirm the

benefits—to the public and to the proper functioning of the judicial system—of public access to

jury questionnaires.


II.    The First Amendment ensures a presumptive right of access to voir dire that
       includes access to jury questionnaires.

       Openness is a hallmark of our criminal justice system because it gives “assurance that the

proceedings [are] conducted fairly to all concerned, and it discourage[s] perjury, the misconduct

of participants, and decisions based on secret bias or partiality.” Richmond Newspapers, Inc. v.

Virginia, 448 U.S. 555, 569 (1980). The U.S. Supreme Court has held that this constitutional

right of access applies to voir dire, acknowledging that the jury selection process “is itself a

matter of importance, not simply to the adversaries but to the criminal justice system.” Press-

Enterprise I, 464 U.S. at 506, 510–11. As the Supreme Court has explained:

               The value of openness lies in the fact that people not actually
               attending trials can have confidence that standards of fairness are
               being observed; the sure knowledge that anyone is free to attend
               gives assurance that established procedures are being followed and
               that deviations will become known. Openness thus enhances both
               the basic fairness of the criminal trial and the appearance of fairness
               so essential to public confidence in the system.

Id. at 508 (emphasis in original).

       These principles are particularly apt in the context of jury selection, where openness

“allows the public to verify the impartiality of key participants in the administration of justice.”

In re Globe Newspaper Co., 920 F.2d 88, 94 (1st Cir. 1990). Indeed, “the public-at-large has a

valid interest in ‘learning whether the seated jurors are suitable decision-makers.’” In re Jury

Questionnaires, 37 A.3d 879, 885 (D.C. 2012) (quoting United States v. Blagojevich, 612 F.3d

558, 561 (7th Cir. 2010)) (internal brackets omitted). Public dissemination of information from

the jury selection process “serves to educate the public regarding the judicial system and can be
                                                  5
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 12 of 24



important to public debate about its strengths, flaws and means to improve it.” In re Globe

Newspaper Co., 920 F.3d at 94.

       Courts overwhelmingly recognize that written jury questionnaires are a mere substitute

for oral questioning during the jury selection process and that questionnaires help to conserve

judicial resources by expediting voir dire and reducing the need for lengthy, in-court testimony

by prospective jurors. See, e.g., In re Jury Questionnaires, 37 A.3d at 885–86 (“We can think of

no principled reason to distinguish written questions from oral questions for purposes of the First

Amendment right of public access.”); Ohio ex rel. Beacon Journal Publ’g Co. v. Bond, 781

N.E.2d 180, 188 (Ohio 2002) (explaining that “the purpose behind juror questionnaires is merely

to expedite the examination of prospective jurors”).

       Accordingly, federal and state courts are in widespread agreement that juror

questionnaires are subject to the same First Amendment presumption of openness that attaches to

voir dire generally. See In re Jury Questionnaires, 37 A.3d at 886 (“Every court that has decided

the issue has treated jury questionnaires as part of the voir dire process and thus subject to the

presumption of public access.”) (collecting cases); see also Stephens Media, LLC v. Eighth

Judicial District Court, 221 P.3d 1240, 1245 (Nev. 2009); Forum Commc’ns Co. v. Paulson, 752

N.W.2d 177, 182–83 (N.D. 2008); Beacon Journal, 781 N.E.2d at 187–89; United States v.

Bonds, No. C 07-00732 SI, 2011 WL 902207, at *3 (N.D. Cal. Mar. 14, 2011); United States v.

McDade, 929 F. Supp. 815, 817 n.4 (E.D. Pa. 1996); In re Wash. Post, Misc. No. 92-301, 1992

WL 233354, at *2 (D.D.C. July 23, 1992); Copley Press, Inc. v. San Diego Superior Court, 228

Cal. App. 3d 77, 89 (1991).

       Where, as here, the presumption of access applies, the Supreme Court has held that it

“may be overcome only by an overriding interest based on findings that closure is essential to



                                                  6
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 13 of 24



preserve higher values and is narrowly tailored to serve that interest.” Press-Enterprise I, 464

U.S. at 510. The D.C. Circuit has explained that, in the context of voir dire, this analysis

requires trial courts to do three things:

                First, trial courts must make findings that an open voir dire
                proceeding threatens either the defendant’s Sixth Amendment right
                to a fair trial or a prospective juror’s privacy interests.

                Second, in order to “minimize the risk of unnecessary closure” trial
                courts should require prospective jurors to make “affirmative
                request[s]” for private voir dire examination.

                Finally, trial courts must consider whether alternatives to closure are
                available that will adequately protect the interests of prospective
                jurors.

Cable News Network, Inc. v. United States, 824 F.2d 1046, 1048 (D.C. Cir. 1987) (citing Press-

Enterprise I, 464 U.S. at 511–12) (hereinafter “Cable News Network”).

        In Cable News Network, the trial court attempted to conduct voir dire of prospective

jurors in camera, save for a handful of jurors who elected to be questioned in open court. Id. at

1047. At the same time, the trial court ruled that transcripts of the examinations and the

completed jury questionnaires “would be made public as soon as possible, with redactions

limited to those matters that the judge specifically found entitled to protection from public

disclosure and dissemination.” Id. The D.C. Circuit summarily reversed, explaining that the

trial court had “fail[ed] to meet any of the three conditions articulated in Press-Enterprise for

closure of voir dire.” Id. at 1048.

        The D.C. Circuit held that, first, the trial court had failed to make specific findings “that

public interrogation of any individual member of the voir dire would ‘touch on deeply personal

matters that the juror has legitimate reasons for keeping out of the public domain’” and that

“outweighed the value to the public of an open voir dire.” Id. at 1048–49 (quoting Press-



                                                   7
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 14 of 24



Enterprise I, 464 U.S. at 511) (internal brackets omitted). Second, the trial court had not

required the jurors, “as Press-Enterprise demands,” to make an “affirmative request” for an in

camera voir dire interview, instead flipping this requirement “on its head by permitting

prospective jurors to elect closed voir dire simply by remaining mute.” Id. at 1049. Finally, the

trial court had failed to consider alternatives to closure—such as by conducting voir dire in open

court while “responding to individual expressions of specific concern over particular questions

by permitting interrogation in camera where warranted under prevailing law.” Id.

        The D.C. Circuit’s decision in Cable News Network applies fully to jury questionnaires,

like those at issue here. See In re Wash. Post, 1992 WL 233354 at *3–4. In In re Washington

Post, for example, Judge Lamberth applied this framework and granted a news media request to

unseal jury questionnaires with certain limited redactions. Id. at *4. Judge Lamberth stressed

that the redacted information “touches on deeply personal matters that prospective jurors have a

legitimate interest in keeping out of the public domain” and therefore necessitated sealing. Id.

(“The information that shall be redacted is as personal to the prospective jurors in this case as the

rape example3 that the Supreme Court provided in Press–Enterprise. Just as in that example,

disclosure . . . would lead to public embarrassment and emotional trauma to the prospective

jurors, their families and close friends.”).




3      In Press-Enterprise I, the Court acknowledged that a prospective juror may sometimes
have a compelling interest in privacy, such as if—in a case involving allegations of rape—a
prospective juror “might privately inform the judge that she, or a member of her family, had been
raped but had declined to seek prosecution because of the embarrassment and emotional trauma
from the very disclosure of the episode.” 464 U.S. at 512. The Court explained that in these
circumstances, the juror’s interest in privacy “must be balanced against the historic values . . .
and need for openness of the process.” Id.
                                                  8
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 15 of 24



III.   This presumptive right of access includes the right to know which questionnaires
       correspond to those jurors selected for service.

       Press-Enterprise I is clear that the presumptive right of access applies to voir dire, and

voir dire has traditionally involved prospective jurors answering questions in open court. 464

U.S. at 508–09. Because the public can observe which juror answers which questions when voir

dire is conducted in open court, courts have implied or assumed without discussion that the

public’s right of access to voir dire requires that questionnaires be released in a manner that

enables the public to match them to individual jurors. See, e.g., In re Wash. Post, 1992 WL

233354, at *4 n.2 (adopting news outlet’s position that if redaction “is deemed necessary,” that

“the name of the juror be left and disclosed,” and “that the redaction . . . be limited to that portion

of the questionnaire that dealt with the information that the Court felt should be private”); Bonds,

2011 WL 902207, at *4 (ordering disclosure of numbered questionnaires so the press and public

“have open and meaningful access” to voir dire, “just as they would have had access to the

questions and answers if the Court had conducted an extended oral voir dire”); Stephens Media,

221 P.3d at 1255 (ordering district court to release “all unredacted completed juror

questionnaires”); In re Jury Questionnaires, 37 A.3d at 883, 885, 889 (recognizing public’s

interest in learning whether “seated jurors are suitable decision-makers” and remanding to trial

court to apply presumption of access to questionnaires that identified jurors by number without

discussion of redacting the numbers) (quoting Blagojevich, 612 F.3d at 561); see also Beacon

Journal, 781 N.E.2d at 196 n.9 (holding that the “nondisclosure of any name, address, or

questionnaire response” must meet the Press-Enterprise I test); In re Globe Newspaper, 920 F.2d

at 98 (ordering release of juror names and addresses, explaining that “the prospect of criminal

justice being routinely meted out by unknown persons does not comport with democratic values

of accountability and openness”).

                                                  9
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 16 of 24



       In sum, as the weight of authority makes clear, jury questionnaires should allow the

public to identify a specific juror’s questionnaire—whether by name or juror identification

number—absent specific, on-the-record findings that redaction of the juror’s identifier is

essential to preserve higher values and is narrowly tailored to serve such compelling interest.


IV.    The public’s right of access to voir dire applies to the jury questionnaires and
       corresponding jury identification numbers in this case.

       For the reasons set forth above, the continued sealing of the jury questionnaires at issue

here implicates the public’s presumptive First Amendment right of access to voir dire. Absent

specific factual findings demonstrating a compelling interest requiring their continued sealing,

and consideration of alternatives to such sealing, those jury questionnaires must be made public

with their corresponding jury identification numbers, and the foreperson’s jury identification

number should be disclosed.

       Had the foreperson answered oral questions during voir dire in open court, members of

the press and the public would have witnessed how she answered those questions, even if they

did not know her name. To deny the public the ability to understand which questionnaire

belonged to which juror is the equivalent of conducting voir dire with the jurors testifying behind

a screen or of closing the courtroom during voir dire and later releasing a transcript of the

proceedings that includes only the text of the prospective jurors’ answers without any indication

of which answers corresponded with which seated juror. Both of these measures would infringe

the constitutional right of the public to observe voir dire, unless the Court identified an

overriding interest, made specific findings to justify the closure in a narrowly tailored manner,

and considered alternatives. Cf. In re Wash. Post, 1992 WL 233354, at *4 n.2.

       Amici recognize the Court’s legitimate concerns about juror privacy in this high-profile

case, and the need to protect jurors’ safety. Indeed, as the Court stated at a hearing on February
                                                  10
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 17 of 24



25: “Any attempt to harass or intimidate jurors is completely antithetical to our system of

justice.”4 The framework identified in Press-Enterprise I and distilled in Cable News Network

provide a mechanism for courts to address such concerns, permitting, for example, redaction of

information that “touch[es] on deeply personal matters” that override the public’s interest in

openness. 824 F.2d at 1048–49 (quoting Press-Enterprise I, 464 U.S. at 511). Proposed

Intervenor has not sought disclosure of the names of the jurors—even though the First

Amendment, common law, and Jury Selection and Service Act, 28 U.S.C. § 1861, et seq.,

establish a presumption of access to their names.5 And the jurors themselves have recognized

such a presumption, ECF 7 at 2; at least two jurors have now identified themselves publicly,6

indicating that at least some jurors are not insisting on remaining anonymous.




4        Spencer Hsu & Matt Zapotosky, Trump calls Stone juror ‘totally biased’ while
prosecutors, defense attorneys are debating new trial, Wash. Post (Feb. 25, 2020),
https://www.washingtonpost.com/local/legal-issues/roger-stone-allegation-of-juror-misconduct-
and-demand-for-new-trial-to-be-heard-in-semi-public-hearing-tuesday/2020/02/25/.html.
5        See, e.g., Blagojevich, 612 F.3d at 563 (recognizing presumption of access to jurors’
names under “common-law tradition of open litigation” and Jury Selection and Service Act);
United States v. Wecht, 537 F.3d 222, 239 (3d Cir. 2008) (recognizing First Amendment right of
access to jurors’ names); In re Globe Newspaper Co., 920 F.2d at 92 (recognizing presumption
of access to juror identities under Jury Selection and Service Act); § 1863 (requiring each U.S.
district court to adopt a plan for jury selection that must “fix the time when the names drawn
from the qualified jury wheel shall be disclosed to parties and to the public” and recognizing that
the plan may permit judges “to keep these names confidential in any case where the interests of
justice so require”) (emphasis added); cf. Press-Enterprise I, 464 U.S. at 512 (acknowledging
that the names of jurors are, by default, open to the public, but “a valid privacy right may rise to
a level” requiring “the name of a juror [to be] withheld, to protect the person from
embarrassment”); In re Wash. Post, 1992 WL 233354, at *4 n.2 (recognizing First Amendment
right of access to jury questionnaires and intentionally releasing them with juror names).
6        Amici recognize the Court’s legitimate concern for the safety of the jurors but also note
that continued sealing of the names of those jurors who have already identified themselves would
be improper, as their names are now public so there is no need for continued secrecy. See, e.g.,
Wash. Post v. Robinson, 935 F.2d 282, 292 (D.C. Cir. 1991) (finding no compelling interest to
justify sealing plea agreement where an official source had already disclosed its contents); In re
Grand Jury Subpoena, Judith Miller, 493 F.3d 152, 154–55 (D.C. Cir. 2007) (ordering release of
redacted portions of documents where the “cat [was] out of the bag”).
                                                11
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 18 of 24



       That these jurors chose to come forward and publicly express their views about the case

after being discharged substantially weakens any argument for continued secrecy. The values

underlying the First Amendment right of access—in particular, “the public trial as a check on the

fair functioning of the criminal justice system—are served even after the verdict is in.” In re

Jury Questionnaires, 37 A.3d at 889. And amici, as “surrogate[s] for the public, ha[ve] an

ongoing interest in the jury selection process as a general matter of civic interest.” Id.

       Moreover, the fact that the defendant and the President have publicly attacked the

foreperson’s veracity and impartiality,7 makes transparency even more important here. This case

has understandably garnered significant public attention, as it involves the (now) conviction of a

longtime friend and former campaign advisor to the President for lying to the House Intelligence

Committee, tampering with a witness, and obstructing the House investigation into Russian

interference in the 2016 presidential election. ECF 260. Public access to the foreperson’s jury

questionnaire and juror identification number will allow members of the public to assess for

themselves the foreperson’s service on the jury and, accordingly, will ultimately promote trust in

the criminal justice system. See Sheppard v. Maxwell, 384 U.S. 333, 349–50 (1966)

(recognizing that secrecy can breed “distrust”).




7      Darren Samuelsohn & Josh Gerstein, Federal judge rebukes Trump over Roger Stone
jury comments, POLITICO (Feb. 25, 2020), https://www.politico.com/news/2020/02/25/judge-
rebukes-trump-roger-stone-jury-117442; Hsu & Zapotosky, supra n.4.
                                                   12
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 19 of 24



                                         CONCLUSION

       For the foregoing reasons, amici urge the Court to disclose the jury questionnaires in this

case, including the jury identification numbers so that the public is able to identify which

questionnaire belonged to the foreperson.



Dated: March 19, 2020                                 Respectfully submitted,

                                                             /s/
                                                      Katie Townsend
                                                      (D.C. Bar No. 1026115)
                                                        Counsel of Record for Amici Curiae
                                                      Sarah Matthews*
                                                      Reporters Committee for
                                                      Freedom of the Press
                                                      1156 15th Street NW, Ste. 1020
                                                      Washington, D.C. 20005
                                                      Telephone: 202.795.9300
                                                      ktownsend@rcfp.org

                                                      Counsel for Amici Curiae
                                                      *Of counsel




                                                 13
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 20 of 24




                  APPENDIX A: AMICI STATEMENTS OF INTEREST


       The Associated Press (“AP”) is a news cooperative organized under the Not-for-Profit

Corporation Law of New York. The AP’s members and subscribers include the nation’s

newspapers, magazines, broadcasters, cable news services and Internet content providers. The

AP operates from 280 locations in more than 100 countries. On any given day, AP’s content

can reach more than half of the world’s population.

       BuzzFeed is a social news and entertainment company that provides shareable breaking

news, original reporting, entertainment, and video across the social web to its global audience

of more than 200 million.

       Courthouse News Service is a California-based legal news service that publishes a daily

news website with a focus on politics and law. The news service also publishes daily reports on

new civil actions and appellate rulings in both state and federal courts throughout the nation.

Subscribers to the daily reports include law firms, universities, corporations, governmental

institutions, and a wide range of media including newspapers, television stations, and cable

news services.

       The E.W. Scripps Company serves audiences and businesses through local television,

with sixty television stations in forty-two markets. Scripps also owns Newsy, the next-

generation national news network; podcast industry leader Stitcher; national broadcast networks

Bounce, Grit, Escape, Laff and Court TV; and Triton, the global leader in digital audio

technology and measurement services. Scripps serves as the long-time steward of the nation’s

largest, most successful and longest-running educational program, the Scripps National Spelling




                                                 1
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 21 of 24



Bee.

          Directly and through affiliated companies, Fox Television Stations, LLC, owns and

operates twenty-eight local television stations throughout the United States. The twenty-eight

stations have a collective market reach of thirty-seven percent of U.S. households. Each of the

twenty-eight stations also operates Internet websites offering news and information for its local

market.

          Gannett is the largest local newspaper company in the United States. Our 260 local

daily brands in forty-six states and Guam—together with the iconic USA TODAY—reach an

estimated digital audience of 140 million each month.

          The International Documentary Association (IDA) is dedicated to building and serving

the needs of a thriving documentary culture. Through its programs, the IDA provides

resources, creates community, and defends rights and freedoms for documentary artists,

activists, and journalists.

          The Investigative Reporting Workshop, based at the School of Communication (SOC) at

American University, is a nonprofit, professional newsroom. The Workshop publishes in-depth

stories at investigativereportingworkshop.org about government and corporate accountability,

ranging widely from the environment and health to national security and the economy.

          The Media Institute is a nonprofit foundation specializing in communications policy

issues founded in 1979. The Media Institute exists to foster three goals: freedom of speech, a

competitive media and communications industry, and excellence in journalism. Its program

agenda encompasses all sectors of the media, from print and broadcast outlets to cable, satellite,

and online services.

          MediaNews Group Inc. publishes the Mercury News, the East Bay Times, St. Paul
                                                  2
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 22 of 24



Pioneer Press, The Denver Post, the Boston Herald, the Detroit News, and other regional and

community papers throughout the United States, as well as numerous related online news sites.

       MPA – The Association of Magazine Media (“MPA”) is the industry association for

magazine media publishers. The MPA, established in 1919, represents the interests of close to

100 magazine media companies with more than 500 individual magazine brands. MPA’s

membership creates professionally researched and edited content across all print and digital

media on topics that include news, culture, sports, lifestyle, and virtually every other interest,

avocation or pastime enjoyed by Americans. The MPA has a long history of advocating on

First Amendment issues.

       The National Press Photographers Association (“NPPA”) is a 501(c)(6) non-profit

organization dedicated to the advancement of visual journalism in its creation, editing, and

distribution. NPPA’s members include television and still photographers, editors, students and

representatives of businesses that serve the visual journalism industry. Since its founding in

1946, the NPPA has vigorously promoted the constitutional rights of journalists as well as

freedom of the press in all its forms, especially as it relates to visual journalism. The

submission of this brief was duly authorized by Mickey H. Osterreicher, its General Counsel.

       The New York Times Company is the publisher of The New York Times and The

International Times and operates the news website nytimes.com.

       The News Leaders Association was formed via the merger of the American Society of

News Editors and the Associated Press Media Editors in September 2019. It aims to foster and

develop the highest standards of trustworthy, truth-seeking journalism; to advocate for open,

honest and transparent government; to fight for free speech and an independent press; and to

nurture the next generation of news leaders committed to spreading knowledge that informs

                                                  3
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 23 of 24



democracy.

        POLITICO is a global news and information company at the intersection of politics and

policy. Since its launch in 2007, POLITICO has grown to nearly 300 reporters, editors and

producers. It distributes 30,000 copies of its Washington newspaper on each publishing day

and attracts an influential global audience of more than 35 million monthly unique visitors

across its various platforms.

        Radio Television Digital News Association (“RTDNA”) is the world’s largest and only

professional organization devoted exclusively to electronic journalism. RTDNA is made up of

news directors, news associates, educators and students in radio, television, cable and electronic

media in more than thirty countries. RTDNA is committed to encouraging excellence in the

electronic journalism industry and upholding First Amendment freedoms.

        Reveal from The Center for Investigative Reporting, founded in 1977, is the nation’s

oldest nonprofit investigative newsroom. Reveal produces investigative journalism for its

website https://www.revealnews.org/, the Reveal national public radio show and podcast, and

various documentary projects. Reveal often works in collaboration with other newsrooms

across the country.

        The Society of Environmental Journalists is the only North American membership

association of professional journalists dedicated to more and better coverage of environment-

related issues.

        Society of Professional Journalists (“SPJ”) is dedicated to improving and protecting

journalism. It is the nation’s largest and most broad-based journalism organization, dedicated

to encouraging the free practice of journalism and stimulating high standards of ethical

behavior. Founded in 1909 as Sigma Delta Chi, SPJ promotes the free flow of information vital

                                                 4
       Case 1:20-mc-00016-ABJ Document 13-1 Filed 03/19/20 Page 24 of 24



to a well-informed citizenry, works to inspire and educate the next generation of journalists, and

protects First Amendment guarantees of freedom of speech and press.

       The Tully Center for Free Speech began in fall 2006, at Syracuse University’s S.I.

Newhouse School of Public Communications, one of the nation’s premier schools of mass

communications.

       The Washington Post (formally, WP Company LLC d/b/a The Washington Post) is a

news organization based in Washington, D.C. It publishes The Washington Post newspaper and

the website www.washingtonpost.com and produces a variety of digital and mobile news

applications. The Post has won forty-seven Pulitzer Prizes for journalism, including awards in

2018 for national and investigative reporting.




                                                 5
